DETAILED ACTION
Claim Objections
Claim 16 is objected to because of the following informalities:  the claim ends in a semicolon followed by a period “dissolver;.”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17, 19, 21-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seglin (US 3,131,996).
Seglin teaches an apparatus (installation) which contains a supplier, dissolver, filter, and line from the filter back to the dissolver (Fig. 3, 4). Seglin teaches the dissolver agitates the mixture (col. 7, ln. 69-71) corresponding to the claimed agitating means.
Seglin does not explicitly recite the apparatus is for a process to produce a monovinylaromatic polymer comprising PCR-PS or the process steps (a)-(d) of claim 16 and the process steps of claims 21-28. However, these process steps correspond to an intended use of the installation. As recited, claim 16 (and dependent claims) contains the structural features of (1) at least one dissolver with agitating means, (2) suppliers to provide material to the dissolver, (3) a filtration system, and (4) a line from the filtration system back to the dissolver. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Seglin contains these structural features and therefore is capable of performing the claimed intended use.
Regarding claim 17, a genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. See MPEP 2105, In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962). In this case, the line back to the dissolver would either deliver the stream above or below the top surface of a mixture. Given the size of the genus (two: above or below), one of ordinary skill in the art would have instantly envisaged both.

Claim(s) 16-17, 19-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Buitenen (US 2005/0084536).
Van Buitenen teaches a device comprising a storage vessel, a vessel having a mixing chamber equipped with a stirring tool, a filtration unit which has a line which can be recirculated to the vessel (Fig. 3, ¶ 75). The mixing chamber corresponds to the claimed dissolver with agitating means. The storage vessel corresponds to the claimed suppliers. The recirculating line corresponds to the claimed line to redirect from the filter to the dissolver. Van Buitenen teaches the mixing chamber can serve as a reaction chamber (¶75).
Van Buitenen does not explicitly recite the apparatus is for a process to produce a monovinylaromatic polymer comprising PCR-PS or the process steps (a)-(d) of claim 16 and the process steps of claims 21-28. However, these process steps correspond to an intended use of the installation. As recited, claim 16 (and dependent claims) contains the structural features of (1) at least one dissolver with agitating means, (2) suppliers to provide material to the dissolver, (3) a filtration system, and (4) a line from the filtration system back to the dissolver. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Van Buitenen contains these structural features and therefore is capable of performing the claimed intended use.
Regarding claim 17, a genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. See MPEP 2105, In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962). In this case, the line back to the dissolver would either deliver the stream above or below the top surface of a mixture. Given the size of the genus (two: above or below), one of ordinary skill in the art would have instantly envisaged both.

Claim(s) 16-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frost (US 2014/0107307).
Frost teaches a system where PCR-PS and monomers are supplied to a feed preparation system, then to a feed system, then to a reactor system, then to an effluent treatment system, which has a line back to the feed preparation system (Fig. 1). Frost teaches the feed preparation system includes a dissolver system (¶16) when conveys the dissolved mixture to a filter system (¶ 16) and then to a reactor system (¶ 17). The dissolver system includes agitators (¶ 55, 60). The system recycles diluent and/or unreacted monomer recovered from the reactor effluent (Fig. 1, ¶33) which corresponds to the claimed one or more lines from the filtration system back to the dissolver. Frost teaches the filters are self cleaning (¶ 76) and have examples having 4.4 sq ft filtration surface with a 4.6 gallon capacity (¶108) which corresponds to 0.4 m2 and 0.017 m3 which is less than the 5 m2 and 1 m3 present in claim 18.
Regarding claim 17, a genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. See MPEP 2105, In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962). In this case, the line back to the dissolver would either deliver the stream above or below the top surface of a mixture. Given the size of the genus (two: above or below), one of ordinary skill in the art would have instantly envisaged both.
It is noted that the process steps (a)-(d) of claim 16 and the process steps of claims 21-28 correspond to an intended use of the installation, ‘for using a process to produce…’ As recited, claim 16 (and dependent claims) contains the structural features of (1) at least one dissolver with agitating means, (2) suppliers to provide material to the dissolver, (3) a filtration system, and (4) a line from the filtration system back to the dissolver. Additional structural features are found in claim 17 (arrangement of the line to the dissolver), claim 18 (filtration surface), claim 19 (self cleaning filter), and claim 20 (a polymerization reactor). Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Frost contains these structural features and therefore is capable of performing the claimed intended use. Additionally, Frost teaches a process of mixing, filtering, and reacting PCR-PS and styrene and thus meets the claimed process steps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT C BOYLE/Primary Examiner, Art Unit 1764